       Case 1:19-cv-01281-MLB Document 9 Filed 05/06/19 Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


LaSheika Franklin and Miranda
Whitehead,
                                      Case No. 1:19-cv-01281
                       Plaintiffs,
                                      Michael L. Brown
v.                                    United States District Judge

Universal Protection Service, LLC,

                       Defendant.

________________________________/

                                ORDER

     This matter is before the Court on the parties’ Joint Motion for

Settlement Approval, (Dkt. 6). The parties request that the Court review

and approve the Settlement Agreements, (Dkts. 6-2, 6-3), and dismiss

this action with prejudice.

     The purpose of the Fair Labor Standards Act (“FLSA”) is to protect

workers from substandard wages and working conditions. See Lynn’s

Food Stores, Inc. v. United States, 679 F.2d 1350, 1352 (11th Cir. 1982).

Because there is often significant inequity in bargaining power between

employers and employees, Congress made the FLSA provisions
       Case 1:19-cv-01281-MLB Document 9 Filed 05/06/19 Page 2 of 3




mandatory and prohibited an employer and an employee from settling an

employee’s FLSA claims without either (1) supervision by the Secretary

of Labor or (2) approval by a district court. Id. at 1352–53. To ensure

that a FLSA settlement reflects a reasonable compromise of disputed

issues, district courts must review a FLSA settlement for two things:

(1) whether the settlement is fair and reasonable to the employee; and

(2) whether the settlement impermissibly frustrates implementation of

the FLSA.     Id. at 1354–55.     District courts must also review the

reasonableness of counsels’ legal fees. See Silva v. Miller, 307 F. App’x

349, 351 (11th Cir. 2009).      FLSA settlements should not contain

confidentiality provisions that impermissibly frustrate the purpose of the

FLSA by silencing an employee who has vindicated a disputed FLSA

right. See Gamble v. Air Serv Corp., 247 F. Supp. 3d 1302, 1305–06 (N.D.

Ga. 2017).

     The Court has reviewed the parties’ Motion, the Settlement

Agreements, and the record. The Court finds that the settlements (1) are

fair to the named Plaintiffs; (2) reflect a reasonable compromise over the

issues that are in dispute here; and (3) show a good-faith intention by the

parties to resolve fully Plaintiffs’ claims. The Court also finds that the



                                    2
       Case 1:19-cv-01281-MLB Document 9 Filed 05/06/19 Page 3 of 3




settlements (1) arrived at a fair disposition of the claims and (2) arrived

at a fair and reasonable settlement of the attorneys’ fees and costs of

litigation. See generally Lynn’s Food Stores, 679 F.2d at 1353.

     The Court, therefore, GRANTS the parties’ Joint Motion for

Settlement Approval, (Dkt. 6); APPROVES the parties’ Settlement

Agreements; and DISMISSES this action WITH PREJUDICE. The

Court retains jurisdiction over this action to enforce the Settlement

Agreements.

     SO ORDERED this 6th day of May, 2019.




                                    3
